3/18/2015
                                                                     FILED IN
                                                              1st COURT OF APPEALS
                                   NOTICE OF APPEALS              HOUSTON, TEXAS
                      ASSIGNMENT OF COURT THE COURT OF APPEALS3/20/2015 9:13:00 AM
                                                              CHRISTOPHER A. PRINE
TO:         FIRST COURT OF APPEALS                                    Clerk



From:       Deputy Clerk: DUANE C. GILMORE
            Chris Daniel, District Clerk
            Harris County, T E X A S


NOTICE OF APPEAL HAS BEEN ASSIGNED TO THE FIRST COURT OF APPEALS
CAUSE: 2004-70000 COURT#: 333RD
VOLUME: PAGE:                     OR        IMAGE #: 61893138
NOTICE OF APPEAL FILE DATE: 3/17/2015
ATTORNEY/FILER: F. SCOTT BALDWIN, JR. SBOT: 1623800
JUDGMENT DATE: 8/8/2014                                                   DUE DATE: 4/16/2015
MOTION FOR NEW TRIAL FILE DATE: N/A
NUMBER OF DAYS: ( CLERKS RECORD ) 30
FILE ORDERED:              YES             NO           IMAGED FILED:               YES             NO
REQUEST FOR TRANSCRIPT FILED?: NONE
NOTICE OF APPEAL PREVIOUSLY FILED: Y
NOTES: Previous Appellate No. 01-07-00201-CV; Supreme Court Case No. 14-0757
CODES FOR NOTICE OF APPEAL:

                                                                     CHRIS DANIEL
                                                                     Harris County, District Clerk


                                                                     By: /S/ DUANE C. GILMORE
                                                                             DUANE C. GILMORE , Deputy

BC        NOTICE OF APPEAL FILED
BG        NOTICE OF APPEAL FILED – GOVERNMENT
C         JUDGMENT BEING APPEALED
D-        ACCELERATED APPEAL
OA        NO CLERK’S RECORD REQUEST FILED
O         CLERK’S RECORD REQUEST FILED (W/NOTICE OF APPEAL)
NA        AMENDED NOTICE OF APPEAL


AP9 R04-30-92 S:\FormsLib\Civil Bureau\Civil Courts & Post Judgment\Post Trial\Appeal Status Card        Revised 01-18-2013
JUFC7 (NSK#)     JUSTICE INFORMATION MANAGEMENT SYSTEM      MAR 18, 2015(C1)
INT6510                     CIVIL CASE INTAKE               OPT: _____ - INT
                          GENERAL PARTY INQUIRY             PAGE:    1 -     1

CASE NUM: 200470000__ PJN> __ TRANS NUM: _________ CURRENT COURT: 333 PUB? _
CASE TYPE: MDL 13 (SILICA)                  CASE STATUS: ACTIVE
STYLE: SILICA PRODUCTS LIABILITY LITIGAT VS INRE
=============================================================================
                         **** ACTIVE PARTIES ****
  PJN PER/CONN COC BAR          PERSON NAME                 PTY  ASSOC. ATTY
  NUM    NUMBER                                            STAT
_     00003-0001 IVP 24068742 STATE OF TEXAS (AND THROUGH IT    GREENE, EVAN
_     00001-0002 IVD          SILICA PRODUCTS LIABILITY LITI
_     00002-0001 DEF 01817250 INRE                              BARRON, BARBA
_     00001-0001 PLT 13094400 SILICA PRODUCTS LIABILITY LITI    MARTIN, MIKE




==> (4) CONNECTION(S) FOUND
1=INACTIVE    2=ATY. INQ.   3=ACT.ENTRY   4=ISS. SERV.   5=DOC. INQ.
6=CASE INQ.   7=BACKWARD    8=FORWARD     9=PTY. ADDR.   10=REFRESH    11=HELP


JUFC7 (NSK#)     JUSTICE INFORMATION MANAGEMENT SYSTEM      MAR 18, 2015(C1)
INT6510                     CIVIL CASE INTAKE               OPT: _____ - INT
                          GENERAL PARTY INQUIRY             PAGE:    1 -     1

CASE NUM: 200470000__ PJN> __ TRANS NUM: _________ CURRENT COURT: 333 PUB? _
CASE TYPE: MDL 13 (SILICA)                  CASE STATUS: ACTIVE
STYLE: SILICA PRODUCTS LIABILITY LITIGAT VS INRE
=============================================================================
                        **** INACTIVE PARTIES ****
  PJN PER/CONN COC BAR          PERSON NAME                 PTY  ASSOC. ATTY
  NUM    NUMBER                                            STAT
_     00003-0001 PVA 24012491 DAHLBERG, SHELLEY ALISA
_     00002-0001 PAD 06913500 FERGUSON, HARVEY JR
_     00001-0001 PAP 24006850 BLACK, JOHN MILTON




==> (3) CONNECTION(S) FOUND
1=ACTIVE      2=ATY. INQ.   3=ACT.ENTRY   4=ISS. SERV.   5=DOC. INQ.
6=CASE INQ.   7=BACKWARD    8=FORWARD     9=PTY. ADDR.   10=REFRESH    11=HELP